September 17, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          DENNIS SHAVER, Appellant

NO. 14-13-00585-CV                          V.

   WELLS FARGO BANK, NA AS TRUSTEE FOR NCBT 2008-1, Appellee
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on March 21, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Dennis Shaver.


      We further order this decision certified below for observance.